    Case: 3:17-cv-00022-RAM-RM Document #: 16 Filed: 05/15/20 Page 1 of 3



                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:17-cv-0022
                                                )
TWO (2) PAIRS OF NIKE AIR JORDAN                )
SNEAKERS,                                       )
                                                )
                      Defendant.                )
                                                )

                                            ORDER
       BEFORE THE COURT is Plaintiff United States of America’s Motion for Default
Judgment. (ECF No. 13). For the reasons stated below, the Court will deny the motion without
prejudice.
                           I. FACTUAL AND PROCEDURAL HISTORY
       On September 20, 2016, United States Customs and Border Protection (“CBP”) in St.
Thomas seized two pairs of Nike Air Jordan Sneakers (the “Defendant Property”) from an
international mail shipment bearing package number LT037165626CN after an inspection of
that package. See Am. Verified Compl. of Forfeiture in Rem at ¶ 2, ECF No. 2; Decl. of Richard
Hughes at ¶¶ 7-9, 11, ECF No. 2-1.
       On April 10, 2017, the United States filed a verified complaint in this Court seeking
forfeiture in rem of the Defendant Property pursuant to 18 U.S.C. §§ 981, 983, and 2323.
Thereafter, on April 25, 2017, the United States filed an amended verified complaint.
       On July 3, 2019, after entry of default by the Clerk of Court, the United States moved
for default judgment as to the Defendant Property.
                                    II. LEGAL STANDARD
       Federal    Rule      of   Civil   Procedure   55(b)(2)    allows    courts    to   enter
a default judgment against a properly served defendant who fails to file a timely responsive
pleading. Anchorage Assoc. v. V.I. Bd. Of Tax Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990). In the
context of a forfeiture action in rem, a court considering default judgment should also
consider a party’s adherence to the procedural requirements set forth by the Civil Asset
     Case: 3:17-cv-00022-RAM-RM Document #: 16 Filed: 05/15/20 Page 2 of 3
United States v. Two (2) Pairs of Nike Air Jordan Sneakers
Case No. 3:17-cv-0022
Order
Page 2

Forfeiture Reform Act of 2000, 18 U.S.C. § 983, and the Supplemental Rules of Certain
Admiralty and Maritime Claims (the "Supplemental Rules”). See United States v. $191,910.00,
16 F.3d 1051, 1069 (9th Cir. 1994) (explaining that, because civil forfeiture is a "harsh and
oppressive procedure which is not favored by the courts," the government carries the
burden of demonstrating its strict adherence to procedural rules); United States v. $38,000.00
in United States Currency, 816 F.2d 1538, 1547 (11th Cir. 1987) (“Forfeitures are not favored
in the law; strict compliance with the letter of the law by those seeking forfeiture must be
required.”).
        Rule G of the Supplement Rules governs forfeiture actions in rem arising from federal
statutes. With respect to notice requirements, Rule G in pertinent part provides:
        (b) Notice to Known Potential Claimants
          (i) Direct Notice Required. The government must send notice of the action
          and a copy of the complaint to any person who reasonably appears to be a
          potential claimant on the facts known to the government . . ..
Fed. R. Civ. P. Supp. R. G(4).
                                            III. DISCUSSION
        In support of its motion for default judgment, the United States directs the Court to
the Amended Verified Complaint for Forfeiture in Rem, ECF No. 2; the Warrant of Arrest in
Rem, ECF No. 4; the Declaration of Sansara Cannon, ECF No. 10-1; and the Clerk of Court’s
Entry of Default, ECF No. 12. The evidence presented by the United States indicates that
Luwanda Chandler (“Chandler”) was the importer of the Defendant Property. The evidence
also indicates that, prior to the initiation of this forfeiture action, CBP sent notice of the
seizure of the Defendant Property to Chandler. In response, Chandler sent a form requesting
that the government file a complaint for forfeiture of the Defendant Property in which she
asserted that she paid for the Defendant Property.
        Significantly, pursuant to Rule G(4)(b), the United States is required to send notice to
any person who reasonably appears to be a potential claimant on the facts known to the
government. The United States asserts in its brief that “[Luwanda] Chandler is the only
known potential claimant to the defendant property.” See Mem. of Law in Supp. of Mot. for
Default J. of Forfeiture in Rem at 3, ECF No. 14. While the evidence outlined above is
     Case: 3:17-cv-00022-RAM-RM Document #: 16 Filed: 05/15/20 Page 3 of 3
United States v. Two (2) Pairs of Nike Air Jordan Sneakers
Case No. 3:17-cv-0022
Order
Page 3

consistent with that assertion, the United States has not presented any direct evidence to the
Court regarding the existence or non-existence of other potential claimants.1 The Court is
hesitant to grant default judgment where the United States has not presented direct evidence
demonstrating its strict compliance with Rule G(4)(b). Cf. Sourcecorp Inc. v. Croney, 412 F.
App'x 455, 459 (3d Cir. 2011) (citation omitted) (“Default judgments are disfavored in our
Circuit and the notice procedure created by Rule 55 is integral to ensuring that litigants'
rights are adequately protected.”).
        The premises considered, it is hereby
        ORDERED that the motion of the United States, ECF No. 13, for default judgment
is DENIED without prejudice.



Dated: May 15, 2020                                                s/ Robert A. Molloy
                                                                   ROBERT A. MOLLOY
                                                                   District Judge




1Assertions by counsel in a brief are not evidence. Indeed, in other forfeiture actions, the United States has
declared under penalty of perjury that certain potential claimants were the only known potential claimants in
those actions.
